
	
		II
		110th CONGRESS
		2d Session
		S. 3729
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2008
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to prohibit the imposition of
		  a fee or tax for direct gaseous emissions by livestock.
	
	
		1.Short titleThis Act may be cited as the
			 Livestock Emissions Tax Ban
			 Act.
		2.Prohibition on
			 imposition of fee or tax for direct gaseous emissions by
			 livestockTitle III of the
			 Clean Air Act is amended—
			(1)by inserting
			 after section 312 (42 U.S.C. 7612) the following:
				
					313.Prohibition on
				imposition of fee or tax for direct gaseous emissions by
				livestockNotwithstanding any
				other provision of law, the Administrator shall not impose a fee or tax under
				this Act on any direct gaseous emissions by
				livestock.
					;
				and
			(2)by redesignating
			 the second section 317 (42 U.S.C. 7617) (relating to economic impact
			 assessment) as section 318.
			
